Warner, J.
The error assigned to the judgment of the Court below, in this case, is in refusing to grant a new trial, on the ground that the verdict of the jury was strongly and decidedly against the weight of the evidence, and contrary to the charge of the Court. There is no error of law complained of in the rulings of the Court on the trial of the case. This Court has ruled at least one hundred times, that it would not control the discretion of the Court below, in refusing to grant a new trial, on the ground that the verdict was contrary to the evidence, when there was evidence in the record to sustain the verdict, and no rule of law was violated. We think the verdict of the jury, in this case, is cjiearly sustained by the evidence in *160the record, and if parties will come here for the purpose of having the rule above stated re-affirmed, it is their legal right to do so, but it will be re-affirmed with ten per cent, damages, as provided by the 4221 section' of the Code, as the object in bringing it here, in view of the repeated rulings of this Court, must be for delay only.
Let the judgment of the Court below be affirmed, and damages awarded.